DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to 35 USC 102/103 rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 3-8 depends, teaches a limitation: “a cross-sectional shape of the first core wire orthogonal to the length direction of the first core wire is a rectangle, and the first core wire includes a pair of long side surfaces including long sides of the rectangle and a pair of short side surfaces including short sides of the rectangle, a cross-sectional shape of the second core wire orthogonal to the length direction of the second core wire is a rectangle, and the second core wire includes a pair of long side surfaces including long sides of the rectangle and a pair of short side surfaces including short sides of the rectangle, and the first flat surface is one of the long side surfaces of the first core wire, and the second flat surface is one of the short side surfaces of the second core wire” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Leoni (DE 20211568U1), Michael (DE102014007886A1), OSADA (WO2017171024), and NAKAI (WO2018131483) are the closest prior art of record.
Regarding Claim 1,  Leoni teaches, in Fig. 5-6, a wire harness, comprising: a first wire including a first core wire (2 bottom, Fig. 6) and a second wire including a second core wire (2 top , Fig. 5), the first core wire and the second core wire being joined together (using 3), wherein 
Regarding Claim 1, Michael teaches, in Fig. 1, a wire harness, comprising: a first wire including a first core wire (1 bottom) and a second wire including a second core wire (2 top), the first core wire and the second core wire being joined together (Fig. 1), wherein the first core wire includes a first flat surface portion (see 1 below) extending along an entire length of the first core wire in a length direction (Figure 1), the second core wire includes a second flat surface portion (see 2 above) extending along an entire length of the second core wire in a length direction (Fig. 1), and the first flat surface portion and the second flat surface portion are overlapped and joined (Fig. 1)(see showing section(1)).
Regarding Claim 1, OSADA teaches, in Fig. 20, a wire harness, comprising: a first wire including a first core wire (25a) and a second wire including a second core wire (36), the first core wire and the second core wire being joined together (Fig. 20), wherein the first core wire includes a first flat surface portion (see 25a middle) extending along an entire length of the first core wire in a length direction (Fig. 20), the second core wire includes a second flat surface portion (see 36 middle) extending along an entire length of the second core wire in a length direction (Fig. 20), and the first flat surface portion and the second flat surface portion are overlapped and joined (Fig. 20-  by 80).
Regarding Claim 1, NAKAI teaches, in Fig. 1, a wire harness, comprising: a first wire including a first core wire (15) and a second wire including a second core wire (22), the first core wire and the second core wire being joined together (see Fig. 1), wherein the first core wire includes a first flat surface portion (15a) extending along an entire length of the first core wire in a length direction (Fig. 1), the second core wire includes a second flat surface portion (22b) 
The above prior art of record does not disclose the allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848